IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-16-00049-CR

JAMES ALFRED JARRETT, JR.,
                                                                         Appellant
v.

THE STATE OF TEXAS,
                                                                         Appellee



                                 From the 18th District Court
                                   Johnson County, Texas
                                    Trial Court No. F47817


                                 ABATEMENT ORDER


        In this case, appellant, James Alfred Jarrett Jr., was convicted of three counts of

indecency with a child by contact. See TEX. PENAL CODE ANN. § 21.11(a)(1) (West 2011).

The Clerk’s and Reporter’s Records were filed on February 22, 2016 and July 5, 2016,

respectively.1 Pursuant to Texas Rule of Appellate Procedure 38.6(a), appellant’s brief



        1  As indicated in a June 2, 2016 motion for extension of time filed by the Court Reporter, the delay
in the filing of the Reporter’s Record was attributable to appellant’s failure to make arrangements to pay
for the Reporter’s Record. Apparently, arrangements to pay for the Reporter’s Record were eventually
made, and the Reporter’s Record was filed on July 5, 2016.
was due within thirty days of July 5, 2016. See TEX. R. APP. P. 38.6(a). We have granted

appellant multiple extensions of time, yet we still have not received appellant’s brief in

this matter. In granting his last extension, we ordered appellant to file his appellant’s

brief by December 1, 2016. This deadline has passed, and we have received no response

from appellant.

         Given that appellant’s brief is now more than 137 days late, we abate this appeal

to the trial court to conduct a hearing to: (1) determine whether appellant wishes to

proceed with the appeal; and (2) whether appellant is receiving effective assistance of

counsel. The trial court shall conduct the hearing within twenty-one (21) days after the

date of this order. The trial court clerk and court reporter shall file supplemental records

within thirty-five (35) days after the date of this order.




                                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order delivered and filed December 21, 2016
Do not publish




Jarrett v. State                                                                      Page 2